Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Applicants’ Arguments present in the After Final

While discussing this case with Andrew Melick on December 15, 2020, he made an excellent point that one would not necessarily combine Kinley with the Hanaoka teaching since Hanaoka hydrothermally treated primarily lignin material and did not focus on treating residue with sugar/stillage/unreacted biomass material which is the fraction recycled in the Kinley reference.  As a result of the discussion examiner had with attorney, examiner has decided to reopen prosecution, withdrawn the previously made rejection, conduct a search, and put forth a new rejection.    

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinley (US 20080044891) in view of Maclenna (US 20080299630), Gribovskaya (Extraction of Mineral Elements from Inedible Wastes of Biological Components of Life Support System and their Utilization for Plant Nutrition), Ibanex (Subcritical water extraction of antioxidant compounds from rosemary plants), and Walther (US 20100330633)
	Kinley teaches the detailed breakdown of lignocellulose biomass material into useful biofuels such as ethanol.  Kinley teaches that several pretreatment methods can be applied to lignocellulose biomass material in order to separate out the different components of the lignocellulose biomass materials (cellulose, lignin, hemicellulose).  One example of such a treatment is a hydrothermal treatment (Page 4[46])..... “Several of these methods generate nearly complete hydrolysis of the hemicellulose fraction to efficiently recover high yields of the soluble pentose sugars.  This also facilitates the physical removal of the surrounding hemicellulose and lignin, thus exposing the cellulose to later processing.   However, most if not all pretreatment approaches do not significantly hydrolyze the cellulose fraction of biomass ([47]).”  The steam explosion process aka auto hydrolysis, stem explosion is one of the most cost effective methods of pretreatment currently available.  It ruptures and separates the lignocellulose fibers and helps to break apart the hemicellulose.  The temperature during such a process is usually 160-260C (Page 10[98]).   The cellulose is going to remain intact for further processing.    




    PNG
    media_image1.png
    793
    582
    media_image1.png
    Greyscale


	The process described above in Kinley is akin to what is being taught in processing of the second biomass feedstock.  Kinley does not teach that additional 
	Maclennan does not teach that such nutrients can be harvested from other biomass sources.  However, at the time of applicants’ invention, it was known that minerals could be harvested from plant biomass.  Gribovskaya details how dry plant biomass can be crushed and then undergo hot water extraction up to 100C which would result in the release of several types of minerals to include nitrogen, phosphorus, magnesium, potassium, sodium, calcium, sulfur, iron, zinc, manganese, nickel, boron, aluminum, and Molybdenum (Table 1, Page 94).  The types of plant biomass material that are used include the following:  wheat straw, radish leaves, cabbage leaves,  and radish leaves.  There would have been adequate motivation to use such biomass material/waste material because it is an agricultural product that can be easily obtained as a source of such minerals.
	Gribovskaya states that hot water extraction is utilized but does not teach that the hot water extraction occurs under pressure.  However, at the time of applicants’ invention, hot water extraction under pressure was a known method of extracting useful 
The hot extraction process that is used will remove useful minerals but leave other components such as cellulose, hemicellulose, and lignin intact as discussed in applicants previous arguments.  Since this biomass (Biomass 1) from which the minerals are extracted from can still be broken down into useful products, it would have been obvious to have further broken this biomass as described above into a saccharide solution and then into a fermentation liquor to generate useful products such as ethanol during yeast fermentation.
Since it is known that hydrothermal treatment of biomass can produce mineral salts as discussed above, it would make sense to then hydrothermally treat biomass 1 containing the residues and native biomass in order to generate mineral salts and then to add such components directly to the vessel of the second fermentation operation.  
	The newest claim amendment states that fermentation residue and distillation residue can be further processed and hydrothermally treated in order to generate mineral salts.  Figure 6 of Kinley teaches the recycling of solid material/residues from the fermentation/distillation operation into native biomass.  However, Kinley does not teach first hydrothermally treating the stillage (composed of distillers and/or fermentation residue).  However, hydrothermally treating fermentation residue/effluent/remainder would have been obvious based on the teachings of Walther.  An artisan would have been motivated to have recycled the residue and hydrothermally 
Walther states that bioreactors that receive hydrothermally (steam treatment-Paragraph 20) treated biomass can be considered “first bioreactors” as discussed in Paragraph 10 of the Walther reference.  Paragraph 43 states that the process can involve a series composed of these first bioreactors.  In a series operation, the effluent containing the fermentation residue leaves one bioreactor and goes to the next.  Since the biomass is hydrolyzed before introduction into these first bioreactors located along the series, the effluent that is transferred from one first bioreactor to the adjacent bioreactor would undergo hydrothermal treatment.  This established process would be desirable because it ensures that as much biomass is broken down into soluble sugars as possible and converted into a useful product by fermentation.    
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN

Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657